Citation Nr: 0932241	
Decision Date: 08/27/09    Archive Date: 09/04/09

DOCKET NO.  08-00 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a bilateral hip 
disorder.  

2.  Entitlement to service connection for right knee 
degenerative changes.  

3.  Entitlement to service connection for a left knee 
disorder.  

4.  Entitlement to service connection for a bilateral ankle 
disorder.  

5.  Entitlement to service connection for lumbar spine 
arthritis.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from December 1957 to 
December 1960.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a November 2006 rating decision of the 
Wichita, Kansas, VA Regional Office (RO).  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  A bilateral hip disability is not shown.

2.  A right knee disorder was not manifest in service and is 
not attributable to service, and arthritis, was not shown 
during service or within the initial post-service year.

3.  A left knee disability is not shown.  

4.  A bilateral ankle disability is not was not manifest in 
service and is not attributable to service.  

5.  A lumbar spine disability was not manifest in service and 
is not attributable to service, and arthritis was not shown 
during service or within the initial post-service year.


CONCLUSIONS OF LAW

1.  A chronic bilateral hip disability was not incurred or 
aggravated in active service.  38 U.S.C.A. § 1110 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.303, 3.304 (2008).

2.  A chronic right knee disability was not incurred or 
aggravated in active service and arthritis may not be 
presumed to have been incurred during service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2008).

3.  A chronic left knee disability was not incurred or 
aggravated in active service.  38 U.S.C.A. § 1110 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.303, 3.304 (2008).

4.  A chronic bilateral ankle disability was not incurred or 
aggravated in active service.  38 U.S.C.A. § 1110 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.303, 3.304 (2008).

5.  A chronic lumbar spine disability was not incurred or 
aggravated in active service and arthritis may not be 
presumed to have been incurred during service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

In any event, the Board finds that any deficiency in the 
notice to the claimant or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
claimant, the United States Court of Appeals for Veterans 
Claims (Court) found that the evidence established that the 
claimant was afforded a meaningful opportunity to participate 
in the adjudication of the claim, and found that the error 
was harmless, as the Board has done in this case).  

If any notice deficiency is present in this case, the Board 
finds that the presumption of prejudice on VA's part has been 
rebutted in this case by the following: (1) based on the 
communications sent to the claimant over the course of this 
appeal, the claimant clearly has actual knowledge of the 
evidence the claimant is required to submit in this case; and 
(2) based on the claimant's contentions as well as the 
communications provided to the claimant by VA, it is 
reasonable to expect that the claimant understands what was 
needed to prevail.  See Shinseki v. Sanders/Simmons, No. 07-
1209 (U.S. Sup. Ct. Apr. 21, 2009); 556 U.S. ____ (2009); 
Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d 
Cir. 1974) ("[N]o error can be predicated on insufficiency of 
notice since its purpose had been served.").  In order for 
the Court to be persuaded that no prejudice resulted from a 
notice error, "the record must demonstrate that, despite the 
error, the adjudication was nevertheless essentially fair."  
Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issues on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The claimant's service treatment records, 
VA medical treatment records, and identified private medical 
records have been obtained, to the extent available.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no 
indication in the record that any additional evidence, 
relevant to the issues decided herein, is available and not 
part of the claims file.  

The Board also finds that a VA examination is not necessary 
to determine whether a bilateral hip disorder, a right knee 
disorder, a left knee disorder, a bilateral ankle disorder, 
or a lumbar spine disorder is related to his period of 
honorable service, as 

the standards of the recent decision of the Court in McLendon 
v. Nicholson, 20 Vet. App. 79 (2006), have not been met.  
Under McLendon, VA must provide a medical examination in a 
service connection claim when there is (1) competent evidence 
of a current disability or persistent or recurrent symptoms 
of a disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for VA to 
make a decision on the claim.  Id at 81. 

In this case, service treatment records are negative for 
relevant findings, arthritis in the lumbar spine and right 
knee was not shown until decades after service, the competent 
evidence does not establish a bilateral hip disorder, a left 
knee disorder or a bilateral ankle disorder and the competent 
evidence does not relate any of the identified disorders 
claimed on appeal to service.  In light of these findings, 
the prongs of McLendon have not been met.  Accordingly, the 
Board finds that no further action is necessary to meet the 
requirements of the VCAA or the Court.

The claimant was also sent a letter regarding the appropriate 
disability rating or effective date to be assigned in March 
2006.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

In summary, the Board finds that "it is difficult to discern 
what additional guidance VA could have provided to the 
veteran regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc) (observing that "the VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 
116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(both observing circumstances as to when a remand would not 
result in any significant benefit to the claimant).



Criteria

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in active 
service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.303, 3.304 (2007).  Service connection may also 
be granted for arthritis when it is manifested to a 
compensable degree within one year following discharge from 
active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 38 C.F.R. 
§§ 3.307, 3.309.

In order to prevail on the issue of service connection for 
any particular disability, there must be competent evidence 
of a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and competent evidence of 
a nexus between an in-service injury or disease and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999); see also Pond v. West, 12 Vet App. 341, 346 
(1999).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the appellant had a chronic condition in service or 
during an applicable presumption period and still has such 
condition. Such evidence must be medical unless it relates to 
a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  If a condition noted during service is not shown 
to be chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b) (2008).  Regulations also 
provide that service connection may be granted for a 
disability diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability is due to disease or injury which was incurred or 
aggravated in service.  38 C.F.R. § 3.303(d) (2008).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

Analysis

Initially, the Board notes that in this case, there has been 
no assertion of combat.  Thus, the provisions of 38 U.S.C.A. 
§ 1154(b) (West 2002 & Supp. 2008) are not applicable.  
Having reviewed the record, the Board finds that service 
connection is not warranted for any disorder claimed on 
appeal.  

The Veteran asserts that he has a bilateral hip disorder, 
bilateral knee disorder and bilateral ankle disorder, as well 
as a back disorder, as a result of service.  The Board notes 
that the Veteran has not specified a particular jump or jumps 
resulting in injury during service.  In correspondence 
received in June 2006, the Veteran related the claimed 
disorders to his attachment to Airborne units and jump status 
during service.  In that regard, the Board notes that while 
the Veteran's DD Form 214 shows that he is in receipt of a 
Parachutist Badge, merely having parachuted during service 
does not establish incurrence of an injury or disease during 
service, or current disability.  Having reviewed the record, 
the Board finds that the competent evidence does not 
establish current disability related to service as to any of 
the claimed disorders on appeal.  

A determination as to whether the Veteran has current 
disability related to service requires competent evidence.  
The Veteran is competent to report his symptoms, as well as 
in-service events.  As a layman, however, his opinion alone 
is not sufficient upon which to base a determination as to a 
relationship between service and any current disability in 
this case.  Rather, the Board must weigh and assess the 
competence and credibility of all of the evidence of record.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494- 95 (1992); 
See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); 
Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); See 
Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Service treatment records are negative for relevant 
complaints or findings.  The December 1957 service entrance 
examination report shows that the lower extremities, feet and 
spine and musculoskeletal system were normal.  At separation 
in November 1960, the lower extremities, feet and spine and 
musculoskeletal system were normal, and his lower extremities 
and physical stamina were assigned a profile of "1."  On 
the accompanying medical history he denied having or having 
had cramps in his legs, bone, joint or other deformity, 
lameness, loss of a leg, a trick or locked knee or foot 
trouble and denied having ever worn a back brace or back 
support.  The examiner noted, "NO SERIOUS DISEASE, 
OPERATION, OR ARMY HOSPITALIZATIONS."  

In regard to the lumbar spine, the Board notes that while the 
record establishes that he Veteran currently has lumbar spine 
arthritis, arthritis of the lumbar spine was not shown during 
service or within the initial post service year, and the 
initial evidence of arthritis is many years after separation.  
The Board notes that a significant lapse in time between 
service and post-service medical treatment may be considered 
as part of the analysis of a service connection claim and 
weighs against the claim.  See Maxson v. West, 12 Vet. App. 
453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000); see also Forshey v. Principi, 
284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc).  In addition, 
while private reports of Magnetic Resonance Imaging (MRI) and 
x-ray examination of the lumbar spine in January 1993 and 
February 1993 show degenerative disc disease to include a 
degenerative bulging disc at L4-5 and intervertebral disc 
herniation, the competent evidence does not establish that 
lumbar spine arthritis is related to service.  As noted, 
while the Veteran is competent to report his symptoms, both 
in service and post service, the Board must weigh and assess 
the competence and credibility of all of the evidence of 
record.  

The Board notes that a May 1996 private record reflects 
complaints of low back pain for several months, not since 
service.  In addition, an October 1996 private record notes 
that the Veteran was involved in a motor vehicle accident the 
previous month with x-ray examination of the lumbar spine 
noted to show arthritis.  In addition, the private treatment 
records, dated in May 1997 and June 1998, note attribute 
disability due to degenerative disc disease of the lumbar 
spine as a result of his employment with the Railroad.  A 
June 2006 VA treatment record notes complaints of back 
problems for the previous 10-15 years.  The Board finds that 
the competent evidence does not establish that lumbar spine 
arthritis was manifest in service or within the initial post 
service year or is otherwise related to service.  

In regard to the knees, in addition, as noted, service 
treatment records are negative for in-service disease or 
injury pertinent to the knees, the initial reference in 
regard to arthritis in the right knee is in 1997, and the 
competent evidence does not show a left knee disorder or 
relate any chronic disability of the left or right knee, to 
include arthritis, to service.  In that regard, private 
records, dated a November 1997, reflect complaints in regard 
to both knees with an onset of symptoms noted approximately 
10 days earlier, right knee x-ray examination showed very 
mild degenerative changes of the bony structure about the 
knee, and the diagnosis was right knee swelling and pain, 
most probably secondary to arthritis, and no diagnosis was 
entered as to the left knee.  The Board notes that a February 
2003 MRI report attributes right leg pain to a back 
disability, and a June 2006 x-ray examination of the right 
hip showed no demonstrable fracture or dislocation.  
Regardless, the competent evidence does not establish that 
the Veteran has a right or left knee disorder related to 
service, and right knee arthritis was not shown during 
service or within the initial post-service year.  

Further, while the record reflects complaints of hip pain 
with radiculopathy into the lower extremities, and to the 
extent that the Veteran has symptoms in the bilateral ankles, 
the competent evidence does not establish a chronic 
disability of the bilateral hips or ankles.  An October 1995 
private ultrasound report notes that the right hip joint 
space was well-maintained, the bony structures were noted to 
be unremarkable and the assessment was negative pelvis and 
right hip.  A June 1998 private record reflects that the 
joints in the extremities were grossly normal, and no leg 
swelling or leg edema was noted in March 2003.  A June 2006 
VA treatment record reflects full range of motion of the hips 
and extremities, and while tenderness in the right greater 
trochanter area was noted, the assessment was hip pain.  As 
current underlying pathology (disease or injury) to account 
for the Veteran's reports of pain in the left knee, hips or 
ankles has not been identified by competent professionals, 
service connection is not warranted for a left knee disorder, 
a bilateral hip disorder or a disorder of the bilateral 
ankles.  See Sanchez-Benitez v. Principi, 259 F.3d 1356 
(2001).  


Without a diagnosis of a current underlying left knee, 
bilateral hip or bilateral ankle disability, the Board cannot 
grant service connection.  To prevail on the issue of service 
connection, there must be medical evidence of a current 
disability.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997) (a "current disability" means a disability shown by 
competent medical evidence to exist at the time of the award 
of service connection); Brammer v. Derwinski, 3 Vet. App. 223 
(1992) (in the absence of proof of a present disability, 
there can be no valid claim for service connection as 
Congress has specifically limited entitlement to service 
connection to cases where such incidents have resulted in a 
disability).  Furthermore, the Board notes that at no time 
during the pendency of this appeal has a left knee, bilateral 
hip or bilateral ankle disorder been diagnosed.  See McClain 
v. Nicholson, 21 Vet. App. 319, 321 (2007) (noting that the 
requirement of a current disability is satisfied when the 
claimant has a disability at the time a claim for VA 
disability compensation is filed or during the pendency of 
that claim and that a claimant may be granted service 
connection even though the disability resolves prior to the 
Secretary's adjudication of the claim).  

To the extent that the Veteran has asserted continuity of 
symptomatology, the Board notes that a layperson is competent 
to report that he has had pain continuously since an in-
service injury or since separation.  In this case, however, 
service treatment records are negative for a relevant disease 
or injury, the spine and musculoskeletal system and lower 
extremities were normal at separation, and the initial 
evidence of arthritis is contained in records, dated many 
years post service, with the lumbar spine disability having 
been attributed to the Veteran's employment.  

In this case, service treatment records are negative for 
relevant findings, arthritis in the lumbar spine and/or right 
knee was not shown in service, during the initial post-
service year, the competent evidence does not establish a 
current bilateral hip disorder, a left knee disorder or a 
bilateral ankle disability and the competent evidence does 
not relate any of the identified disorders claimed on appeal 
to service.  In light of these findings, VA is not required 
to afford the Veteran a VA 




examination in association with the claims, as asserted in 
the May 2009 Informal Hearing Presentation.  McLendon, supra.  
The Board notes that the literature submitted in December 
2007 is not specific to this Veteran, and is thus, 
speculative, and of little probative value in this case, and 
does not establish a nexus between any identified disorder 
claimed on appeal and service or establish current 
disability.  

In this case, the Board has accorded more probative value to 
the objective clinical findings contained in the private and 
VA records in regard to the claimed disorders on appeal.  The 
Board finds the evidence to be adequate for a determination, 
as the evidence is probative and consistent with the 
contemporaneous service treatment records, to include the 
normal separation examination report, as well as post-service 
treatment records.  In addition, the competent evidence does 
not show arthritis in the lumbar spine or in the right knee, 
during service or within the initial post-service year, and 
the competent evidence does not establish a relationship 
between any lumbar spine arthritis or right knee arthritis 
and service.  

The preponderance of the evidence is against the claims of 
entitlement service connection for a lumbar spine arthritis, 
right knee arthritis, a left knee disorder, a bilateral hip 
disorder and a bilateral ankle disorder, and there is no 
doubt to be resolved.  Consequently, the benefits sought on 
appeal are denied.


ORDER

Service connection for a bilateral hip disorder is denied.  

Service connection for right knee degenerative changes is 
denied.  

Service connection for a left knee disorder is denied.  

Service connection for a bilateral ankle disorder is denied.  

Service connection for lumbar spine arthritis is denied.  



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


